  Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
 CYNTHIA OWENS,
                                      Plaintiff,

                    -against-
                                                                        COMPLAINT

CHILDRENS COMMUNITY SERVICES, INC,                                      JURY TRIAL DEMANDED

                                      Defendant.

--------------------------------------------------------------------X

        Plaintiff CYNTHIA OWENS ("Plaintiff” or “Ms. Owens”), by and through her attorneys,

JOSEPH & NORINSBERG, LLC, alleges against Defendant CHILDRENS COMMUNITY

SERVICES, INC, (“Defendant” or “CCS”), as follows:

                                     PRELIMINARY STATEMENT

        1.       Plaintiff brings this action against Defendant for, inter alia: (a) retaliation for her

complaints about Defendant’s violations of the Federal Labor Standards Act (“FLSA”), in

violation of 29 U.S.C.A. § 215(a)(3); (b) retaliation for her complaints about Defendant’s

violations of the New York Labor Law (“NYLL”), in violation of NYLL § 215(a)(3); (c)

retaliation for her complaints about Defendant’s discriminatory conduct in violation of the New

York City Human Rights Law (“NYCHRL”); and (d) any other claims based on the allegations set

forth herein.

        2.       Plaintiff was employed as an Acting Director of Human Resources for Defendant

Children’s Community Services, Inc., from January 28, 2018, until she was unlawfully terminated

on July 26, 2019.

        3.       From the start, Ms. Owens observed that CCS was flagrantly violating state and

federal laws regarding lawful wages. Specifically, CCS was denying its employees overtime


                                                        1
  Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 2 of 12 PageID #: 2




wages, at the mandatory, statutory rate of one-and-one-half times their regular rate of pay, for all

hours worked over 40 in a workweek. Likewise, CCS was unlawfully deducting parking and traffic

tickets from its employees’ wages, in express violation of the law.

       4.      Ms. Owens, as director of Human Resources, brought these violations to the

attention of Defendant’s CEO, Thomas Bransky (“Bransky”). She also notified the company’s

COO, Ruth Mandelbaum (“Mandelbaum”), of these violations. However, CCS willfully ignored

Ms. Owens’ requests and continued violating the law with impunity.

       5.      Similarly, Ms. Owens observed that CCS was engaging in discriminatory conduct,

including but not limited to: i) asking Ms. Owens to terminate an employee after the employee

complained about racial discrimination – something Ms. Owens refused to do since it was clearly

unlawful act; ii) orchestrating the involuntary resignation of an employee after the employee raised

concerns about the safety of CCS’ homeless shelters; iii) maintaining an inconsistent leave policy;

and iv) maintaining a company-wide policy of limiting its job applicants for the position of driver,

to applicants over the age of 30.

       6.      Ms. Owens opposed CCS’ unlawful, discriminatory policies and tried to institute

policies that were in compliance with the law. However, CCS willfully and deliberately ignored

her recommendations, and instead, persisted in its pattern and practice of violating the law.

       7.      Worse still, on July 26, 2019, Ms. Owens was willfully and unlawfully fired in

retaliation for opposing CCS’ unlawful policies, and submitting complaints about same.

       8.      Ms. Owens now seeks compensatory damages and equitable relief to redress

Defendant’s blatant and repeated violations of her rights under the above-referenced state, federal

and municipal laws protecting the rights of employees in the workplace.




                                                 2
  Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 3 of 12 PageID #: 3




                                 JURISDICTION AND VENUE

       9.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C.A. § 215(a)(3), et seq.

       10.     The Court's supplemental jurisdiction is invoked pursuant to 28 U.S.C. § 1367(a),

which confers supplemental jurisdiction over all non-federal claims arising from a common

nucleus of operative facts, such that they form part of the same case or controversy under Article

III of the United States Constitution.

       11.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b) (2), as all actions

comprising the claims for relief occurred within this judicial district, and pursuant to 28 U.S.C. §

1391(b) (1), as the Defendant resides within this judicial district.

                                 DEMAND FOR JURY TRIAL

       12.     Plaintiff respectfully demands a trial by jury of all issues in this matter pursuant to

Fed. R. Civ. P. 38(b).

                                             PARTIES

       13.     Plaintiff is an adult individual residing in the County of Nassau, in the City and

State of New York.

       14.     At all relevant times, Plaintiff was a full-time “employee” of Defendant CCS, and

is entitled to the protections as defined by the FLSA, NYLL, and NYCHRL.

       15.     Defendant CCS is a domestic, not-for-profit organization organized under the law

of New York, with its principal place of business located at 91-12 175th Street, Suite 2B, in the

County of Queens, in the City and State of New York.

       16.     At all relevant times, Defendant controlled the terms and conditions of Plaintiff’s

employment, and was and is an “employer” within the meaning of the FLSA, NYLL, and




                                                  3
  Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 4 of 12 PageID #: 4




NYCHRL.

       17.     At all relevant times, Defendant was an “employer” under the FLSA, 29 U.S.C. §

203(d), subject to the provisions of 29 U.S.C. §§ 201, et seq. Further, at all times relevant to this

action, Defendant was engaged in interstate commerce or in the production of goods for

commerce, as defined by the FLSA, and Defendant’s qualifying annual business exceeds

$500,000.00.

                                  FACTUAL ALLEGATIONS

       18.     Plaintiff began working as the Acting Director of Human Resources for Defendant

on or about January 28, 2018, until she was unlawfully terminated on July 26, 2019.

       19.     Plaintiff worked out of CCS’ administrative office located at 700 Rockaway

Turnpike, in Lawrence, New York.

       20.     CCS is a not-for-profit agency that provides shelters for families and children. It

has at least 30 shelters across the Manhattan, Queens, Bronx, and Brooklyn. As part of its services

for the homeless community, CCS hires drivers to aid with picking up homeless families and

taking them to available shelters, and also helping families move from one shelter to another.

       21.     CCS employs over 600 employees, most of whom work as residential aides who

work in CCS’ homeless shelters.

       22.     When Plaintiff was first hired, she immediately began working with CCS on several

important projects related to payroll and benefits, and began establishing general policies and

procedures for all CCS employees.

Ms. Owens Repeatedly Informs CCS That
Its Pay Policies Are Unlawful and Must Be Remedied.

       23.     Soon after being hired, Plaintiff learned that many of Defendant’s pay policies

violated the law and had to remedied without delay. Specifically, a CCS employee – a case



                                                 4
  Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 5 of 12 PageID #: 5




manager – alerted Plaintiff that she was not being paid for any hours she worked over 40 in a work

week, and this was the third time this was occurring.

        24.    Ms. Owens immediately notified Defendant’s COO, Ruth Mandelbaum, of this

wage violation, and explained that under the FLSA and NYLL, non-exempt employees must be

paid for their overtime hours at the mandatory, statutory rate of one-and-one-half times their hourly

rate.

        25.    Upon further investigation, Ms. Owens realized that CCS’ failure to pay overtime

wages was a systemic violation that was being carried out on a company-wide basis. Although

CCS used an electronic time clock to record employees’ work hours, including overtime hours,

the employees were nonetheless being denied wages for their overtime hours.

        26.    Ms. Owens explained that this policy was unlawful and had to be remedied. In an

email dated February 7, 2019, Plaintiff advised that, “staff would have to get paid for what they

worked.” However, CCS deliberately ignored Ms. Owens and continued violating the law with

impunity.

        27.    Likewise, Ms. Owens noticed that in violation of NYLL § 193, CCS was taking

unlawful deductions from its employees on a class wide basis. Specifically, CCS was deducting

parking and traffic tickets from its drivers, although this practice is explicitly prohibited under

New York labor law.

        28.    Ms. Owens mentioned this violation several times to multiple individuals in CCS

management. However, once again, CCS ignored Ms. Owens and, instead, continued to deduct

parking and traffic tickets from its employees, in express violation of the NYLL.

        29.    Ms. Owens had also informed Audrey Villani (“Villani”), an HR Consultant, about

CCS’ illegal deductions and Villani confirmed that the pattern and practice of deducting




                                                 5
    Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 6 of 12 PageID #: 6




employees’ parking and traffic tickets was, in fact, illegal. However, CCS refused to change its

policies.

Ms. Owens Notifies CCS That It Is Endangering the Children In Its Care
But CCS Ignores This Warning and Excludes Ms. Owens from the Meeting

        30.     Ms. Owens was also quickly made aware of CCS’ discriminatory policies. Indeed,

anyone who made a complaint regarding CCS’ policies and practices was summarily fired or

compelled to resign.

        31.     On or about May13, 2019, a residential aide, Maxine Best, sent an email to Ms.

Owens about concerns of the children’s safety, since there had recently been an injury in one of

the shelters, and Ms. Best wanted to ensure that the shelter she worked at was 100% safe. In

response, Ms. Owens tried to set up a meeting between herself, Ms. Best, and Mandelbaum, to

address the issues of child safety in the shelters.

        32.     However, shockingly, despite the seriousness of the issues raised by Ms. Best,

Mandelbaum forbid Ms. Owens from attending the meeting, and instead scheduled her own

“private” meeting with Ms. Best and another staff member. Clearly, Mandelbaum wanted to sweep

this matter under the rug, and therefore, wanted to exclude Ms. Owens from any meetings.

        33.     CCS had every reason to take this complaint very seriously. A New York Post

article had recently reported that “[t]he city found that three-quarters of the inspected hotel rooms

at an emergency shelter run by Children’s Community Services had problems, including broken

cribs, tots sleeping in “unsafe” areas and no kid-proof covers for electrical outlets.” 1 The article

reported further that, “[t]he Department of Homeless Services slapped CCS with a “poor” rating

for its mismanagement of the operation — the second-lowest available.”



1
 https://nypost.com/2019/02/10/shelter-deemed-unsafe-for-children-yet-organizers-have-over-100m-in-
public-funds/ (last viewed on Dec. 12, 2019).


                                                      6
  Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 7 of 12 PageID #: 7




       34.     The meeting between Ms. Best and Mandelbaum took place two weeks later.

However, instead of focusing on repairing the shelters to achieve maximum safety for the children,

CCS ignored this problematic issue, and willfully directed Ms. Best to resign “voluntarily.”

       35.     There was no legitimate basis whatsoever for compelling Ms. Best to “voluntarily”

resign. Rather, she was unlawfully terminated in retaliation for raising concerns about the safety

of the children in CCS’ shelters.

       36.     Moreover, CCS ignored Ms. Best’s concerns, and made no attempts to investigate

the status of the safety at the CCS shelters.

Ms. Owens Opposes CCS’ Plan to Fire an Employee
In Retaliation for Complaining About Racial Discrimination

       37.     On or about June 27, 2019, an employee named “S.O.” notified Ms. Owens that

she was experiencing racial discrimination.

       38.     When Ms. Owens reported this complaint to Mandelbaum, Mandelbaum ordered

Ms. Owens to do an “audit” of this employee’s performance, and then start orchestrating the

employee’s termination based on some fabricated “performance issues.”

       39.     Ms. Owens looked at the employee’s file and objected to the baseless termination,

since there were absolutely to “performance issues” that would justify S.O.’s termination. In fact,

if the termination went forward, it would be unlawful, since it would be in express retaliation for

her complaint about racial discrimination.

       40.     As a result, CCS did not move forward with S.O.’s termination at that time.

Ms. Owens Notifies CCS That It Is Engaging
In Unlawful Age Discrimination On a Company Wide Basis

       41.     CCS engaged in other discriminatory conduct. Notably, it has a companywide

policy of only hiring drivers in their 30’s since this reduced the company’s insurance premium.

However, such a policy violates the federal and state laws against age discrimination.


                                                7
  Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 8 of 12 PageID #: 8




        42.     Thus, on June 28, 2019, when hearing about this policy, Ms. Owens wrote an email

to CCS management, as follows: “Please note HR would not know the age and/or driving records

until after an offer is made and accepted and we are given consent to conduct a background check.

Therefore, this criterion is not legally something we can consider upon interviewing.”

        43.     However, in response, CCS again dismissed Ms. Owens’ concerns, and continued

its unlawful, discriminatory policy.

        44.     Likewise, CCS had inconsistent leave policies. Some employees were allowed to

take extended leave, without HR authorization, while other employees were denied extended leave.

Ms. Owens recommended that CCS establish a consistent leave policy; however, her email and

recommendations, were ignored.

Ms. Owens Is Willfully and Unlawfully Discharged

        45.     While many of the above HR issues were pending, Ms. Owens was called to a

meeting with the CEO, Mr. Bransky.

        46.     At this meeting, which was held on July 26, 2019. Ms. Owens was summarily fired.

She was told simply, “this isn’t working out for us.”

        47.     In fact, Ms. Owens was willfully and unlawfully terminated in retaliation for

opposing CCS’ unlawful policies and complaining about same, including, inter alia: i) unpaid

overtime; ii) unlawful deductions; iii) risks to the safety of children in the shelters; and iv) systemic

discrimination.

        48.     There was absolutely no legitimate reason for Ms. Owens’ termination; it was

solely due to her complaints about CCS’ unlawful policies and practices.

        49.     At the time of her termination, Ms. Owens’ annual salary was $190,000.00.




                                                   8
  Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 9 of 12 PageID #: 9




       50.     Ms. Owens has suffered substantial harm as a result of Defendant’s retaliatory

conduct, and is now seek all damages available under the law, including compensatory damages,

punitive damages, liquidated damages, costs and attorneys’ fees.

                                FIRST CAUSE OF ACTION
                     (Unlawful Retaliation in violation of §215 of the FLSA)

       51.     Plaintiff repeats, reiterates and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       52.     The Fair Labor Standards Act § 215(a)(3) makes it unlawful “to discharge or in any

other manner discriminate against any employee because such employee has filed any complaint

... related to” FLSA's provisions.”

       53.     Ms. Owens opposed, and complained about, CCS’ policy of failing to pay its

employees overtime wages at the mandatory statutory rate of one-and-one-half times the regular

rate of pay for all hours over 40 in a work week.

       54.     Additionally, Ms. Owens opposed, and complained about, CCS’ policy of taking

unlawful deductions from its employees’ paychecks. Ms. Owens raised this issue multiple times

internally, but her warnings were repeatedly disregarded by Defendant.

       55.     As a result of having opposed CCS’ policies which violated the FLSA, Ms. Owens

was unlawfully terminated.

       56.     Defendant intentionally, willfully, and maliciously terminated Plaintiff’s

employment in violation of § 215 of the FLSA.

       57.     Accordingly, CCS is liable to Plaintiff for reinstatement and/or front pay, back pay,

compensatory damages, punitive damages, pre-judgment and post-judgment interest, costs,

reasonable attorneys’ fees and other appropriate relief pursuant to New York Labor Law § 215.




                                                  9
 Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 10 of 12 PageID #: 10




                               SECOND CAUSE OF ACTION
                     (Unlawful Retaliation in violation of §215 of the NYLL)

        58.    Plaintiff repeats, reiterates and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

        59.    NYLL§ 215 makes it unlawful to discriminate against an employee “because such

employee has made a complaint to his or her employer, … that the employer has engaged in

conduct that the employee, reasonably and in good faith, believes violates any provision” of the

NYLL.

        60.    Ms. Owens opposed, and complained about, CCS’ policy of failing to pay its

employees overtime wages at the mandatory statutory rate of one-and-one-half times the regular

rate of pay for all hours over 40 in a work week.

        61.    Additionally, Ms. Owens opposed, and complained about, CCS’ policy of taking

unlawful deductions from its employees’ paychecks, which expressly violated NYLL § 193. Ms.

Owens raised this issue multiple times internally, but her warnings were repeatedly disregarded by

Defendant.

        62.    As a result of having opposed CCS’ policies which violated the NYLL, Ms. Owens

was unlawfully terminated.

        63.    Defendant intentionally, willfully, and maliciously terminated Plaintiff’s

employment in violation of § 215 of the New York Labor Law.

        64.    Accordingly, CCS is liable to Plaintiff for reinstatement and/or front pay, back pay,

compensatory damages, punitive damages, pre-judgment and post-judgment interest, costs,

reasonable attorneys’ fees and other appropriate relief pursuant to New York Labor Law § 215.




                                                 10
 Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 11 of 12 PageID #: 11




                                THIRD CAUSE OF ACTION
                        (Unlawful Retaliation in violation of the NYCHRL)

       65.     Plaintiff repeats, reiterates and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       66.     Ms. Owens became aware that CCS was engaged in repeated acts of unlawful

discrimination under the NYCHRL.

       67.     First, when an employee notified CCS of safety risks in the shelters, and Ms. Owens

wanted to investigate the issue, CCS excluded Plaintiff from the meeting and forced the employee

to resign for bringing the complaint.

       68.     Likewise, when an employee brought a complaint about racial discrimination,

Mandelbaum asked Ms. Owens to fire her on fabricated “performance issues.” Ms. Owens,

however, refused to execute the termination since it would have been unlawful

       69.     Additionally, CCS adopted a policy which violates the age discrimination provision

of the NYCHRL on its face. Specifically, CCS limited its applicants for the driver position at CCS

to drivers over the age of 30. Ms. Owens opposed, and complained, about this policy, since it

violated the age discrimination provisions of the NYCHRL.

       70.     In response, on July 26, 2019, CCS baselessly terminated Plaintiff’s employment

in retaliation opposing CCS’ discriminatory policies, and complaining about same.

       71.     Defendant’s retaliatory conduct in terminating Plaintiff’s employment was willful

and blatant, and in violation of the NYCHRL.

       72.     Plaintiff suffered damages as a result of Defendant’s retaliatory conduct, including

compensatory damages, punitive damages, liquidated damages, costs and attorneys’ fees.




                                                 11
Case 1:19-cv-07219-SMG Document 1 Filed 12/24/19 Page 12 of 12 PageID #: 12




                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests judgment against Defendant as follows:

           i.   Award to Plaintiff of her past and future lost wages and benefits, plus interest;

          ii.   Award Plaintiff liquidated damages;

         iii.   Award Plaintiff compensatory and punitive damages;

          iv.   Award Plaintiff all costs and reasonable attorneys’ fees incurred in connection with

                this action; and,

          v.    Such other and further relief as to this Court deems just and proper, including

                interest and the costs and disbursements of this action.

Dated:    New York, New York
          December 23, 2019
                                                      Respectfully submitted,
                                                      JOSEPH & NORINSBERG, LLC


                                                      By: ___________________________
                                                      Chaya M. Gourarie, Esq.
                                                      225 Broadway, Suite 2700
                                                      New York, New York 10007
                                                      Tel: (212) 227-5700
                                                      Fax: (212) 406-6890
                                                      Attorneys for Plaintiff




                                                 12
